DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2022 has been entered.  Claim 20 has been amended, and claims 20-26 are under consideration herein.
Claim interpretation
Regarding all claims, it is noted that while claim 20 recites the open transitional language “comprising”, the limitation “and no more than two primers” (see (a) of claim 20) has been interpreted as limiting the claims to kits including no more than two primers (and thus more specifically, as limiting the claims to kits including as primers only the recited forward and reverse primers of (a), which is a preferred embodiment disclosed in the specification [such that the specification provides inherent basis for kits that include no more than two primers]).  Given the open transitional language “comprising”, any other additional components (but not other primers) may be present in the kits of the claims. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20-26 are indefinite because the characteristics of the forward primer and reverse primer of the claims is not made sufficiently clear by the language of independent claim 20.  The claim states that the primers “are configured to amplify DNA sequences” having recited structural features (specifically, containing a T to A mutation at position 1799 of the BRAF gene, “wherein the primers amplifying both a V600E (1799T>A) mutation and a V600K 91798-1799GT>AA) mutation in the BRAF gene”), and further that the primers “do not amplify the wild type BRAF gene”.  While this claim language could potentially impart clear boundaries in some contexts – such as in a method claim in which the primers are employed in active method steps to produce a particular product, or in the context of required specific conditions in which both the amplifying and “non-amplifying” occur – the claims under consideration provide no such limitations.  The claims as written thus may embrace, e.g., the use of the same primers under different types of conditions to produce the referenced amplifying and the failure to amplify wild type BRAF.  Further, even the different types of amplifying referenced in the claims (of two different types of mutations) could be performed under different conditions to achieve these intended uses.  Thus, while it is apparent that the primers of the claims are intended to have some type of closer structural relationship to the referenced BRAF variants as compared to wild-type BRAF, the actual language of the claims does not make sufficiently clear what features are actually required by the primers of the claims (as is necessary for one of skill in the art to avoid infringing the claimed product).  Further clarification is therefore required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-26 remain rejected under 35 U.S.C. 103 as being unpatentable over Weisbart et al (Journal of Biological Chemistry 285(45):34299 [Nov 2010]; cited in IDS) in view of Stephens et al (US 2011/0269124 A1 [3 Nov 2011]; previously cited).
Weisbart et al teach an assay that may be used in detection of BRAF mutations, which assay comprises amplification of the region of BRAF including amino acid 600, and includes a step of performing restriction digestion with the enzyme SfcI “to identify mutations in the first nucleotide of V600R” (see entire reference, particularly page 34300, left column, and page 34301, including Figure 3).  Weisbart et al disclose the use together of a forward and reverse primer that produce a 191 base pair amplification product with the codon encoding BRAF amino acid 600 located approximately at the center, and the digestion of this product with SfcI to differentiate between products that have and lack the recognition site for SfcI (again see page 34300, left column and page 34301, and Figure 3, particularly at A, which depicts the wild-type BRAF sequence encoding amino acids 598-601, and the recognition site for SfcI).  While Weisbart et al exemplify the use of their primer pair and SfcI in differentiating BRAF wild type from the BRAF variant V600R, the primer pair and enzyme SfcI disclosed by Weisbart et al meet all of the requirements of independent claim 20, as the primer pair is configured in such a manner that it produces an amplification product meeting the requirements of the claims, and as SfcI (which is in fact the preferred enzyme of instant dependent claim 22) digests nucleic acids in such a manner that – as is clearly illustrated in Figure 3A of Weisbart et al – it targets and digests the underlying sequence BRAF V600E, but not the underlying sequence of BRAFV600K.  While the claim language “wherein the primers amplify....and do not amplify the wild type BRAF gene” is noted, as discussed above, this language does not impart clear, definite limitations on the primer pair of the claims; what a primer pair will and will not amplify is dependent on the manner and conditions of the use of the primer, and the primers of Weisbart et al may be used in various different ways, including conditions that would produce the results required by the claims. Further, in view of the characteristics of Weisbart et al’s primers and SfcI, this combination of primer pair and enzyme taught for use together by Weisbart et al may also function to “distinguish a V600K mutation from a V600E mutation”.  Weisbart et al thus teach all that is required by independent claim 20 with the exception of the combination of such a primer pair and enzyme into a kit.
Stephens et al disclose methods and kits for detecting a variety of BRAF mutations (see entire reference, particularly, e.g., the Abstract and paragraphs 15 and 22), and teach that the practice of such methods using such kits is beneficial in characterizing cancer, including in particular melanoma, as the presence of BRAF mutations “is a positive indicator of metastasizing disease”, and thus allows identification of patients “who need to be treated with more aggressive treatment regimens” (paragraph 15). 
In view of the teachings of Stephens et al, it would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have packaged the primer pair and restriction enzyme SfcI as taught by Weisbart et al together in a kit.  An ordinary artisan would have been motivated to have made such a modification in order to have providing together for use by practitioners, in a convenient format, the materials needed to practice the assay of Weisbart et al.  
With further regard to dependent claims 21-22, it is reiterated that Weisbart et al teach the preferred enzyme SfcI, which meets the requirements of these claims (again see Figure 3A of Weisbart et al).  
With further regard to dependent claims 23-24, Stephens et al further teach the benefit of labeling primers, such as with fluorophores, to facilitate detection of amplification products (see paragraph 30).  In view of this teaching of Stephens et al, it would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have labeled one or both of the primers of Weisbart et al with a fluorophore simply to facilitate the detection of amplification products and restriction products.
Regarding claim 25, while the claim is not in fact further limiting of any of the kit reagents (as it merely limits the sample intended for use with the disclosed reagents), it is noted that Stephens et al disclose that DNA extracted from plasma may be tested using kit including reagents for detection of BRAF mutations; see, e.g., paragraph 24.  
Dependent claim 26 is also not further limiting of any kit reagents, as the claim only specifies a type of individual on whom detection using the claimed kits may be practiced; however, it is noted that Stephens et al teach that melanoma patients are preferred subjects for testing using reagents such as those suggested by Weisbart et al in view of Stephens et al (which function in detection of BRAF mutations) (see, e.g., paragraphs 11, 15-16, claims 3-4).  
Accordingly, Weisbart et al in view of Stephens et al suggest products meeting the requirements of each of claims 20-26.
The reply entered upon entry of the RCE  of February 1, 2022 traverses the rejection on the grounds that the primer pair of Weisbart does not meet the requirements of the claims (Reply page 5), and also notes the amendment of claim 20 to recite a requirement for primers that “do not amplify the wild type BRAF gene” (Reply page 6).  While these arguments have been thoroughly considered, they are not persuasive because the primers of Weisbart are in fact sufficient to meet the requirements of the claims, for the reasons given in the rejection.  Again, the present claims do not limit the manner in which the primers are actually used, or the types of conditions in which they might potentially be used; the primers of Weisbart et al could clearly be employed under conditions in which they function in amplifying the specified variants, and also under conditions in which they fail to amplify the wild type BRAF gene.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is also noted that the Stephens reference is relied upon for its teachings related to kits and their benefits, not to remedy any “deficiency” of Weisbart regarding primers, etc.  Applicant’s arguments are not persuasive given the nature of what is actually encompassed by the claims presently under consideration.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-22 and 25-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature/natural phenomenon without significantly more.  Given the breadth and indefiniteness of the claims (noted above), at least some primers of the claims appear to correspond to fragments of naturally occurring nucleic acids (it is noted that claims 23-24, which require that at least one primer be labeled with a detectable moiety, are excluded from this rejection). The claim(s) recite(s) kits including a pair of such primers and a restriction enzyme, also a product of nature.  None of the natural products present in the claimed kits requires any modifications or other features/characteristics that render the products of the claims markedly different from their naturally occurring counterparts.  This judicial exception is not integrated into a practical application because the packaging of natural products together in a kit (such as in generic containers/tubes within a box or other packaging) does not add a meaningful limitation, as such containers and packaging are merely a nominal or token extra-solution component of the claim, and are nothing more than an attempt to generally link the products of nature to a particular technological environment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the packaging of such natural products (primers and restriction enzymes) into kits, either separately or together, was clearly well-understood, routine and conventional as of the effective date of the invention.  With further regard to claims 21-22, these claims simply recite more features of a natural product; nothing providing integration into a practical application, or something significantly more than a judicial exception, is added by these claims.  Claims 25-26 are only further limiting of elements of the intended use of the claimed kit, and thus are patent ineligible for the same reasons as independent claim 20. Accordingly, claims 20-22 and 25-26 are not directed to patent eligible subject matter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-26 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,422,008 B2 (issued Sept 2019; previously cited) in view of Stephens et al (US 2011/0269124 A1 [3 Nov 2011]; previously cited).
It is reiterated that while the kit claims under consideration herein were originally restricted from the method claims of the ‘008 patent, applicant subsequently amended the ‘008 claims to recite more specific primers that have the same required characteristics of those of the present kit claims.  Accordingly, rejection of the instant claims on the group of nonstatutory double patenting is not prohibited as the claims have been changed in material respects from the claims at the time the restriction requirement was made; see MPEP 804.01, particularly at (B).   
The ‘008 claims are directed to methods for identifying BRAF mutations that employ primers having properties meeting the requirements of the instant claims, as well as the restriction enzyme SfcI.  With regard to the limitation of the present claims “no more than two primers”, it is noted that the ‘008 claims recite the use of a single primer pair (including a forward primer and reverse primer targeting the same BRAF mutations specified in the instant claims).  The ‘008 claims do not include claims directed to kits including these reagents.  However, Stephens et al disclose methods and kits for detecting a variety of BRAF mutations (see entire reference, particularly, e.g., the Abstract and paragraphs 15 and 22), and teach that the practice of such methods using such kits is beneficial in characterizing cancer, including in particular melanoma, as the presence of BRAF mutations “is a positive indicator of metastasizing disease”, and thus allows identification of patients “who need to be treated with more aggressive treatment regimens” (paragraph 15).  It is noted that the ‘008 claims also recite identifying mutations in association with melanoma as a preferred embodiment (see claim 6).
	In view of the teachings of Stephens et al, it would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have packaged the reagents of the ‘008 claims together in kits, such that the instant claims are not patentably distinct from the ‘008 claims.  An ordinary artisan would have been motivated to have made such a modification in order to have providing together for use by practitioners reagents for use in the methods of the ‘008 claims, for the further benefit of facilitating more precise and complete detection in patients of more aggressive, metastasizing cancer (as taught by Stephens et al).  With further regard to dependent claims 23-24, it is noted that Stephens et al further teach the benefit of labeling primers, such as with fluorophores, to facilitate detection of amplification products (see paragraph 30).  Regarding claims 25-26, it is noted that these preferred target samples/individuals correspond to the embodiments of ‘008 claims 5-6.
The reply traverses the rejection on the grounds that the claims “are directed toward a kit rather than a method comprising a primer pair and restriction enzyme and Stephens do not teach or suggest a restriction enzyme”.  The reply also notes that a Terminal Disclaimer may be filed “at the appropriate time” if necessary (and requests deferral of the resolution of the rejection).  These arguments have been considered but are not persuasive because the ‘008 claims themselves recite the use of the enzyme SfcI, and because Stephens provides motivation to package materials as employed in the ‘008 claims into a kit (as discussed above).  Applicant’s request to defer the resolution of the rejection is noted; because the rejection continues to apply against the claims, it is maintained.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634